Case 2:20-cv-02600-SHL-cgc Document 25 Filed 09/08/20 Page 1 of 9                      PageID 179




                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TENNESSEE


 FUSION ELITE ALL STARS, SPIRIT
 FACTOR LLC d/b/a FUEL ATHLETICS,
 and STARS AND STRIPES GYMNASTICS
 ACADEMY INC. d/b/a STARS AND
 STRIPES KIDS ACTIVITY CENTER,
 Individually and on Behalf of All Others
 Similarly Situated,

                 Plaintiffs,                        Case No. 2:20-cv-02600-SHL-cgc
         v.
                                                    Jury Trial Demanded
 VARSITY BRANDS, LLC; VARSITY
 SPIRIT, LLC; VARSITY SPIRIT
 FASHION & SUPPLIES, LLC; and U.S.
 ALL STAR FEDERATION, INC.,
                 Defendants.



     AMENDED MOTION FOR ENTRY OF CASE MANAGEMENT ORDER NO. 1


         This is an antitrust class action against Varsity Brands, LLC; Varsity Spirit, LLC, Varsity

Spirit Fashion & Supplies, LLC, and U.S. All Star Federation, Inc. (“Defendants”) brought on

behalf of a proposed class of All-Star Cheer gyms and natural persons that pay certain of the

Defendants directly to attend All-Star Cheer competitions and for All-Star Cheer apparel

(“Direct Purchaser Plaintiff Class”). On August 19, 2020, the parties jointly moved for entry of

Case Management Order No. 1, which sought, amongst other relief, the appointment of interim

co-lead class counsel (Dkt. No. 14, the “Joint Motion”). In particular, the Joint Motion proposed

a case management order for the Court’s consideration, which had sought to propose three main

tasks.
Case 2:20-cv-02600-SHL-cgc Document 25 Filed 09/08/20 Page 2 of 9                       PageID 180




       First, it had sought to consolidate, at minimum for pre-trial proceedings, any subsequent

cases filed in, removed to, or transferred to this Court on behalf of persons or entities paying one

or more of the Varsity Defendants directly for attendance at All-Star Competitions or for All-Star

Apparel, which cases arise from similar facts and circumstances and make substantially the same

allegations as those asserted in this action. Second, it proposed a schedule for Defendants to

respond to the Complaint filed by Plaintiffs Fusion Elite All Stars, Spirit Factor LLC d/b/a Fuel

Athletics, and Stars and Stripes Gymnastics Academy Inc. d/b/a Stars and Stripes Kids Activity

Center (“Plaintiffs”). And, third, the proposed CMO No. 1 had set forth a leadership structure for

proposed class counsel under Fed. R. Civ. P. 23(g). In support of that motion, Plaintiffs

submitted, inter alia, Plaintiffs’ Memorandum of Law in Support of Joint Motion for Entry of

Case Management Order No. 1; the Declaration of Eric L. Cramer, Esq.; and the Declaration of

Victoria Sims, Esq. See Dkt. Nos. 14-1-3. Plaintiffs incorporate by reference these filings herein,

except and to the extent explicitly amended below.

       Subsequent to the filing of the Joint Motion, other plaintiffs filed a related class action

alleging similar claims against the same Defendants: Radek, et al. v. Varsity Brands, et al., No.

20-cv-02649 (W.D. Tenn.) (the “Radek Action”). Because of the similarities of both cases, earlier

today, Plaintiffs in the instant case, along with plaintiffs in the Radek Action, filed a Joint Motion

to Consolidate the two cases pursuant to Fed. R. Civ. P. 42 (“Consolidation Motion”) (Dkt. No.

23). Plaintiffs have met and conferred with Defendants, and Defendants have stated that they do

not oppose the Consolidation Motion. The Consolidation Motion asks that both cases be

consolidated into this docket and the Court administratively close the Radek Action.

       Should the Court grant the Consolidation Motion, Plaintiffs in this case and plaintiffs in

the Radek Action have reached an agreement to modify the Joint Motion in three respects. First,



                                                  2
Case 2:20-cv-02600-SHL-cgc Document 25 Filed 09/08/20 Page 3 of 9                      PageID 181




Plaintiffs seek to amend the proposed interim Direct Purchaser Class Plaintiffs’ leadership

structure to add Labaton Sucharow as one of the Co-Lead Class Counsel. Accordingly, Plaintiffs

now move for the appointment of Berger Montague PC, Cuneo Gilbert & LaDuca, LLP, and

Labaton Sucharow LLP as Co-Lead Interim Class Counsel and Branstetter, Stranch, & Jennings,

PLLC as interim Plaintiffs’ Liaison Counsel for the Direct Purchaser Plaintiff class in the

proposed consolidated action. The proposed CMO 1 that submitted with this Amended Motion

provides for the appointment of Berger Montague PC, Cuneo Gilbert & LaDuca, LLP, and

Labaton Sucharow as interim Co-Lead Class Counsel for the proposed consolidated action.

       Plaintiffs incorporate by reference the facts and arguments from the Motion relating, inter

alia, to the qualifications of Berger Montague PC and Cuneo Gilbert & LaDuca, LLP, and

hereby incorporate by reference the Memorandum (Case No. 2:20-cv-02649-SHL-cgc, Dkt. No.

21-1) filed in the Radek Action describing the qualifications of Labaton Sucharow to serve as

proposed Co-Lead Counsel in the proposed consolidated action.

       Second, should the Court grant the Consolidation Motion, Plaintiffs further seek to

amend the Joint Motion by allowing for the filing of a Consolidated Amended Class Action

Complaint within 14 days of the granting of the Consolidated Motion. Because the actions would

be consolidated, the parties require a consolidated pleading to include the plaintiffs in both

actions and their respective claims.

       Third, Plaintiffs seek to modify the Joint Motion to provide a new proposed agreed

schedule for responding to the Consolidated Amended Class Action Complaint. Plaintiffs and

Defendants propose that Defendants would have 60 days from the filing of the Consolidated

Amended Class Action Complaint to respond. Should Defendants move pursuant to Fed. R. Civ.




                                                 3
Case 2:20-cv-02600-SHL-cgc Document 25 Filed 09/08/20 Page 4 of 9                     PageID 182




P. 12(b), Plaintiffs would have 45 days to respond to Defendants’ motion, and Defendants would

have 30 days to file any reply brief.

       Accordingly, should the Court grant Plaintiffs’ Motion to Consolidate, Plaintiffs hereby

amend the Joint Motion to adopt a new proposed CMO No. 1 as follows: (1) Plaintiffs now move

for the appointment of Berger Montague PC, Cuneo Gilbert & LaDuca, LLP, and Labaton

Sucharow LLP as Interim Co-Lead Class Counsel and for Branstetter, Stranch, & Jennings,

PLLC as interim Plaintiffs’ Liaison Counsel for the Direct Purchaser Plaintiff class in the

proposed consolidated action; (2) Plaintiffs propose to file a Consolidated Amended Class

Action Complaint within 14 days of the entry of any Order granting the Consolidation Motion;

(3) Defendants shall have 60 days to respond to the Consolidated Amended Class Action

Complaint; Plaintiffs shall have 45 days to oppose any Rule 12 motion filed by Defendants; and

Defendants shall have 30 days to file any reply briefs on any Rule 12 motions. Defendants do not

oppose the requested relief.

       A new proposed Case Management Order No. 1 for the proposed consolidated action will

be submitted in accordance with the Local Rules and an identical order will be submitted in the

Radek Action. Plaintiffs have met and conferred with the Defendants who do not oppose entry of

this new proposed Case Management Order No. 1.

       Accordingly, Plaintiffs respectfully request this new order be entered in lieu of the

previously submitted order on August 19, 2020.

Dated: September 8, 2020                             Respectfully submitted,


                                                 s/ J. Gerard Stranch, IV
                                                 J. Gerard Stranch, IV (TN BPR #23045)
                                                 Benjamin A. Gastel (TN BPR #28699)
                                                 BRANSTETTER, STRANCH &
                                                 JENNINGS, PLLC
                                                 223 Rosa Parks Ave. Suite 200
                                                 4
Case 2:20-cv-02600-SHL-cgc Document 25 Filed 09/08/20 Page 5 of 9      PageID 183




                                      Nashville, Tennessee 37203
                                      Telephone: 615-254-8801
                                      Facsimile: 615-255-5419
                                      gerards@bsjfirm.com
                                      beng@bsjfirm.com

                                      H. Laddie Montague, Jr.*
                                      Eric L. Cramer*
                                      Mark R. Suter*
                                      BERGER MONTAGUE PC
                                      1818 Market Street, Suite 3600
                                      Philadelphia, PA 19106
                                      Tel: (215) 875-3000
                                      hlmontague@bm.net
                                      ecramer@bm.net
                                      msuter@bm.net

                                      Jonathan W. Cuneo*
                                      Katherine Van Dyck*
                                      Victoria Sims*
                                      CUNEO GILBERT & LADUCA, LLP
                                      4725 Wisconsin Avenue NW, Suite 200
                                      Washington, DC 20016
                                      Tel: (202) 789-3960
                                      jonc@cuneolaw.com
                                      kvandyc@cuneolaw.com
                                      vicky@cuneolaw.com

                                      Benjamin D. Elga*
                                      JUSTICE CATALYST LAW, INC.
                                      81 Prospect Street
                                      Brooklyn, NY 11201
                                      Tel: (518) 732-6703
                                      belga@justicecatalyst.org




                                      5
Case 2:20-cv-02600-SHL-cgc Document 25 Filed 09/08/20 Page 6 of 9        PageID 184




                                      Brian Shearer*
                                      Craig L. Briskin*
                                      JUSTICE CATALYST LAW, INC.
                                      718 7th Street NW
                                      Washington, DC 20001
                                      Tel: (518) 732-6703
                                      brianshearer@justicecatalyst.org
                                      cbriskin@justicecatalyst.org

                                      Roberta D. Liebenberg*
                                      Jeffrey S. Istvan*
                                      Mary L. Russell*
                                      FINE KAPLAN AND BLACK, R.P.C
                                      One South Broad St., 23rd Floor
                                      Philadelphia PA 19107
                                      215-567-6565
                                      rliebenberg@finekaplan.com
                                      jistvan@finekaplan.com
                                      mrussell@finekaplan.com

                                      *Pro Hac Vice forthcoming

                                      Attorneys for Plaintiffs Fusion Elite All Stars,
                                      Spirit Factor LLC d/b/a Fuel Athletics, and
                                      Stars and Stripes Gymnastics Academy Inc.
                                      d/b/a Stars and Stripes Kids Activity Center and
                                      the Proposed Direct Purchaser Class




                                      6
Case 2:20-cv-02600-SHL-cgc Document 25 Filed 09/08/20 Page 7 of 9                   PageID 185




                           CERTIFICATE OF CONSULTATION
       Consistent with Local Rule 7.2(a)(1)(B), I hereby certify that on September 2, 2020, I,
Ben Gastel along with Eric Cramer, Victoria Sims, and Karin Garvey began consultation with
Steven Kaiser and Nicole Berkowitz, counsel for the Defendants and such counsel indicated that
they did not oppose the relief granted by this motion. Such consultation was by phone on
September 2, 2020 and by email thereafter.


                                                    /s/ Benjamin A. Gastel




                                               7
Case 2:20-cv-02600-SHL-cgc Document 25 Filed 09/08/20 Page 8 of 9                PageID 186




                              CERTIFICATE OF SERVICE

        The undersigned certifies the foregoing document was filed with the Court’s Case
Management/Electronic Case Filing System, this 8th day of September, 2020, and served upon
the following counsel:
              George S. Cary
              Steven J. Kaiser
              CLEARY GOTTLIEB STEEN & HAMILTON LLP
              2112 Pennsylvania Ave., NW
              Washington, DC 20037
              Tel: (202) 974-1500
              gcary@cgsh.com
              skaiser@cgsh.com

              Attorneys for Defendants Varsity Brands,
              LLC, Varsity Spirit, LLC,
              and Varsity Spirit Fashion & Supplies, LLC

              Grady Garrison
              Nicole D. Berkowitz
              BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
              165 Madison Ave., Suite 2000
              Memphis, TN 38103
              Tel: (901) 577-8166
              ggarrison@bakerdonelson.com
              nberkowitz@bakerdonelson.com

              Attorney for U.S. All Star Federation, Inc.
              Nathan A. Bicks
              Frank B. Thacher III
              BURCH, PORTER, & JOHNSON, PLLC
              130 North Court Ave.
              Memphis, TN 38103
              Tel: (901) 524-5000
              nbicks@bpjlaw.com
              fthacher@bpjlaw.com

              Gregory S. Asciolla
              Karin E. Garvey
              Veronica Bosco
              Ethan H. Kaminsky
              LABATON SUCHAROW LLP
              140 Broadway
              New York, NY 10005
              Tel: (212) 907-0700

                                               8
Case 2:20-cv-02600-SHL-cgc Document 25 Filed 09/08/20 Page 9 of 9         PageID 187




            gasciolla@labaton.com
            kgarvey@labaton.com
            vbosco@labaton.com
            ekaminsky@labaton.com

            Aubrey B. Harwell, Jr.
            Charles Barrett
            Aubrey B. Harwell III
            NEAL & HARWELL, PLLC
            1201 Demonbreun St., Suite 1000
            Nashville, TN 37203
            Tel: (615) 244-1713
            aharwell@nealharwell.com
            cbarrett@nealharwell.com
            tharwell@nealharwell.com

                                              /s/ J. Gerard Stranch, IV
                                              J. Gerard Stranch, IV




                                          9
